Morton, C. J.
The plaintiff took the wrong train through his own fault. After the train had started, the conductor discovered this, and informed the plaintiff that he could not stop at the point to which he wished to go, but that, by taking one of the two rear cars, he could get off at a station beyond, and return to his destination at a later hour. _ This was not a command or direction by the conductor that the plaintiff should go from the car he was in to the rear ear, which justified him in doing so at the risk of the defendant. In going from one car to another of a rapidly moving train, merely for his own convenience, the plaintiff took upon himself the risk of all accidents not arising from any negligence of the defendant. While crossing over one of the platforms between the cars, the plaintiff came in collision with another passenger crossing the platform in an opposite direction, “ the train gave a lurch to the left,” and he was thrown from the platform. There is nothing to show that the lurch was extraordinary, or anything more than a usual and inevitable incident of a swiftly moving train. The evidence fails to show any negligence of the defendant which caused the accident, and the Superior Court therefore rightly directed a verdict for the defendant. Judgment on the verdict.